DETAILED ACTION
This final Office action is responsive to amendments filed April 18th, 2022. Claims 1 and 8 have been amended. Claims 9 and 24 have been cancelled. Claim 29-30 have been added. Claims 1, 3, 6, 8, 11-12, 14-15, 17-19, 21-23, and 25-30 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/22/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments regarding claim rejections under 35 USC 103 filed 4/18/22 have been fully considered but they are not persuasive. 
On pages 9-14 of the provided remarks, Applicant argues that the cited prior art does not disclose the present claims. Beginning on page 10 of the provided remarks, Applicant argues “the Examiner failed to state a prima facie case of obviousness … Specifically, the references fail to teach or suggest all of the claim elements and would not have been combined as asserted in the Office Action.” Examiner respectfully disagrees and asserts that the cited prior art discloses all of the claim elements as argued below. Additionally, as cited by Applicant, per KSR International Company v. Teleflex, Inc., 127 S. Ct 1727, 1741 (2007), requires that there “must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” Per MPEP 2141(III) Rationales to Support Rejections under 35 U.S.C. 103, “The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. “
Examiner asserts that the following rationale to support rejections under 35 USC 103 has been followed. Applicant’s arguments are not persuasive.
	Continuing on page 11 of the provided remarks, Applicant argues that “the cited references fail to teach at least “determining that the one or more user interactions relate to the first calendar within the plurality of calendars” as recited in claim 1.” Examiner asserts that Vronay does disclose the determination of one or more user interactions relating to a first calendar. Specifically, in paragraphs 0023 the system activity monitor of the calendar-based interface system monitoring user activity on a user-operated computer. Additionally, in paragraph 0033, the calendar user interface system utilizes information determined by the similarity and chunking system to display different level of time-based information relating the user-computer activities and files. Also, in paragraph 0044, the overview calendar-based user interface is rendered with different amounts of time-related information according to the period of time being displayed. Therefore, Vronay discloses the determination of one or more user interactions relating to a first calendar.
	Applicant continues to argue on page 12 of the provided remarks that “Vronay works in an opposite manner as the present technology claimed. Vronay tracks usage to allow a user to go back in time and see what activities were performed or what files were utilized at a previous date or time. While the technology of Vronay can take into account current user context to filter the calendar view, the filtered view is to show events that occurred in the past.” Examiner respectfully disagrees and asserts that the present claims recite, “generating a rule for display of the first calendar during a display period, wherein the display period is subsequent to the monitored period of time”. Per Merriam-Webster dictionary the term “subsequent” means, “following in time, order, or place.” This limitation, while stating that “the display period is subsequent to the monitored period of time” under broadest reasonable interpretation the display period could additionally includes displaying the first calendar following the monitored period of time of user interaction. The term “subsequent to the monitored period of time” refers to the time in which the calendar is displayed to the user not the time period shown on the calendar itself. Therefore, Applicant’s argument is moot.
	Additionally, on page 12 of the provided remarks, Applicant argues, “in Vronay there is only one calendar that is utilized. As such, there would be no reason to Vronay to determine whether any user interactions related to one particular calendar instead of another.” Examiner respectfully disagrees and asserts that the previous rejection cited Vronay to disclose “determining that the one or more user interactions relate to the first calendar”. Vronay is not cited as disclosing the determination of user interactions related to one particular calendar instead of another. Therefore, Applicant’s argument is moot. Specifically, secondary reference Hullot is cited to determine that the user interactions related to a first calendar within a plurality of calendars.
	Continuing on pages 12-13 of the provided remarks, Applicant argues that the cited prior art does not disclose, “based at least in part on the monitored one or more user interactions over the monitored period of time, generating a rule for display of the first calendar during a display period, wherein the display period is subsequent to the monitored period of time and the display period has a duration that is based on the monitored period of time,” as recited in claim 1.” Specifically, on page 13, Applicant argues, “Senanayake, however, does not determine or generate a rule for a time period in the future for which a particular calendar is to be displayed. Moreover, Senanayake does not determine a duration of that time period based on a monitored time period over which the corresponding user interactions occurred.” Examiner respectfully disagrees and asserts that per cited Paragraph 0058 the interactive rules knowledge store includes data that may be used by the interactive accelerator to monitor, learn, predict, speculatively execute, and/or present the predicted next interactions to the user. The use of the term “next” would imply that the presentation of data to the user occurs in the future. Additionally, paragraph 0032 of Senanayke discloses the following, “learned interactions may be stored in the interaction model 120 and performed by the computing device in an automated fashion at a later time, e.g., in response to the then-current interaction context.” Therefore, Senanayke discloses determining a time period in the future for which a particular interaction. Regarding the “duration of time period” argument above, Senanayke discloses per paragraph 0008, “The method may include determining an amount of time associated with user performance of at least one of the predicted interactions and at least partially executing the at least one predicted interaction based on the amount of time.” Therefore, Senanayke determines a duration of the time period based on a monitored time period over which the corresponded user interactions occurred. Applicant’s arguments are not persuasive. 
	Continuing on pages 13-14 of the provided remarks, Applicant argues regarding Claim 17, that the cited prior art does not disclose “based on determining that the first portion of the user interactions are related to the first calendar, displaying, for the first display period, events of the first calendar in a first format and events of the second calendar in a second format; and based on determining that the second portion of the user interactions are related to the second calendar, displaying, for the second display period, events of the second calendar in the first format and events of the first calendar in the second format.” Specifically, on page 14 Applicant argues, “Hullot, however, requires manual selection and changes between calendars. There is no disclosure in Hullot of automatically changing formatting of calendars at different display periods.” Examiner respectfully disagrees and asserts that the present claim limitations do not recite “automatic changing of formatting” as argued by Applicant. Therefore, the citation of Hullot is sufficient. Additionally, Examiner previously cited Senanayke to disclose per Paragraph 0107 the system using interaction applying information accumulated during speculative execution of the interactions to predict a subsequent interaction that involves generating a map or driving directions and traffic information for the user’s travel to the identified restaurant at the specified time. The predicted interactions of Senanayke include the following example formats as cited by Paragraph 0051 for reference to the system generating one or more of the following predicted interactions: (a) follow a hyperlink to a web address contained in a recently viewed document (e.g. email); (b) conduct a web search on a recently viewed phrase (or image); or (c) visit a Social media site to access information about a person whose name or address was recently viewed (e.g. the addressee or sender of an email). Therefore, cited Senanayke discloses the automatic presentation of various formatted interactions based on monitored user interaction. Applicant’s arguments are not persuasive. 
	Continuing on page 14, Applicant argues regarding dependent claim 28, “The cited portion of Honda relates to changing a view of the same calendar (e.g., from vertical to lattice), not changing from one calendar to another.” Examiner respectfully disagrees and asserts per the cited Abstract the computer of Honda is configured to switch the display of the first calendar screen to the second calendar screen. Applicant’s argument is not persuasive.
	On page 14 of the provided remarks, Applicant argues regarding dependent claim 25, the cited references fail to teach “wherein the one or more user interactions include a web search, and wherein determining that the one or more user interactions related to the first calendar within the plurality of calendars is based on the topic of the web search and content of webpages returned in the web search,” as recited in claim 25”. Specifically, Applicant argues “While Table 1A of Vronay generally lists “web items,” Vronay does not disclose how any of those “web items” would be user to ascertain whether they are related to a particular calendar rather than another calendar.” Examiner respectfully disagrees and asserts per cited Paragraph 0026 Table 1A represents an exemplary information that may be obtained by system activity monitor and stored in calendar system database including web items (i.e. web pages, streaming items, and applications). As cited in the independent claims per Paragraph 0033 the calendar user interface system utilizes information stored in calendar system database by system activity monitor as well as information determined by similarity and chunking system to display different levels of time-based information relating the user computer activities and files. Therefore, per the cited similarity and chunking determination system of Vronay the ascertains levels of time based-information relating to user interaction. The 35 USC 103 rejection is maintained. Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 8, 11, 14-15, 17-18, 21-23, 25-27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vronay (U.S 2003/0156138 A1) in view of Hullot (U.S 2004/0109025 A1) in view of Senanayake (US 2013/0311411 A1).
Claim 1
Regarding Claim 1, Vronay discloses the following:
A computer-implemented method of selectively displaying one or more calendars, the method comprising [see at least Paragraph 0066 for reference to the computer-implemented calendar-based interface method for providing computer users with a calendar-based view of activities and file-actions; Figure 12 and related text regarding the computer-implemented calendar-based interface method]
monitoring one or more user interactions with a first application and a second application over a monitored period of time [see at least Abstract for reference to the calendar-based interface system utilizing system-wide monitoring of the user; Paragraph 0023 for reference to the calendar-based interface system including a system activity monitor that monitors user activity on a user-operated computer; Paragraph 0026 for reference to Table 1A which lists information that may be obtained by the system activity monitor and stored in the calendar system database including ‘web items’ including ‘Applications’ use; Paragraph 0067 for reference to user activity on a user-operated computer being monitored automatically; Figure 12 and related text regarding item 1202 ‘Automatically monitor user activity’]
determining that the one or more user interactions relate to the first calendar [see at least Paragraph 0023 for reference to the calendar-based interface system including a system activity monitor that monitors user activity on a user-operated computer; Paragraph 0067 for reference to user activity on a user-operated computer being monitored automatically; Paragraph 0069 for reference to the indication that a calendar-based user interface being accessed or opened; Figure 12 and related text regarding item 1206 ‘Access/Open calendar-based user interface’]
based at least in part on the monitored one or more user interactions over the monitored period of time, generating a rule for display of the first calendar during a display period [see at least Paragraph 0028 for reference to the calendar based interface system including a similarity or association system that determines a degree of similarity or association between at least a pair of objects and returns a ranking between the objects; Paragraph 0030 for reference to the similarity system associating weight to one or more similarities; Paragraph 0031 for reference to the similarity system associating relative importance of certain objects based on user interaction; Paragraph 0032 for reference to the chunking system using the degrees of similarity to group items into chunks based on criteria; Paragraph 0033 for reference to the calendar user interface system utilizing information stored within the database as well as information determined by the similarity and chunking system to display different levels of time-based information relating the user computer activities and files]
based at least in part on the rule, selecting the first calendar for display over the display period [see at least Paragraph 0044 for reference to the overview calendar-based user interface being rendered with different amounts of time-related information according to the period of time being displayed; Paragraph 0048 for reference to an example of based upon the photo-viewing content when it is opened or accessed the calendar search user interface renders the when tab as a default to show days of a current or default month]
causing a display of the first calendar for the display period [see at least Paragraph 0072 for reference to the context-based calendar user interface being rendered on a computer display screen based on the discerned user context; Figure 12 and related text regarding item 1212 ‘Render Context-Based Calendar User Interface] 
While Vronay discloses the limitations above, it does not disclose the receiving an indication to configure a plurality of calendars, including a first calendar and a second calendar, wherein each calendar is associated with one or more events; determining that the user interactions relate to a first calendar within a plurality of calendars; and the display period has a duration that is based on the monitored period of time. 
However, Hullot discloses the following:
receiving an indication to configure a plurality of calendars, including a first calendar and a second calendar, wherein each calendar is associated with one or more events [see at least Paragraph 0024 for reference to the computer program having a user interface allowing the user to interface with two or more calendars; Paragraph 0029 for reference to the present invention enabling a user to manage all of the required calendars using a computer program having a single user interface]
determine that the user interactions relate to a first calendar within a plurality of calendars [see at least Paragraph 0028 for reference to the user interface indicating to the user that the toggle is activated when a tick or check mark appears next to the name of the calendar; Examiner notes toggle activation as ‘monitoring user interaction with at least one calendar’; Figures 1-3 and related text regarding the user interface which displays the ‘My Calendars’ tab and allows the user to select a first or second calendar in the form of ‘Home’ or ‘Work’ calendars]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the calendar display method of Vronay to include the configuration of multiple calendars of Hullot. Doing so would provide a user interface that displays two or more calendars which allows a number of calendars per user, as stated by Hullot (Paragraph 0008). 

While the combination of Vronay and Hullot disclose the limitations above, they do not disclose based at least in part on the monitored one or more user interactions over the monitored period of time, generating a rule for display of the first calendar during a display period, wherein the display period is subsequent to the monitored period of time and the display period has a duration that is based on the monitored period of time.
However, Senanayake discloses the following:
monitoring one or more user interactions with a first application and a second application over a monitored period of time [see at least Paragraph 0025 for reference to the illustrative interaction accelerator monitoring a current interaction context of the computing device; Paragraph 0031 for reference to the interactions being analyzed by an interaction monitoring module; Paragraph 0034 for reference to interactions being classified based on a particular software application, type of software application, or combination of software applications or modules that are involved in the interaction (e.g., an integrated email/calendar/contacts application vs. a web browser vs. a real-time text messaging application)] 
determining that the one or more user interactions relate [see at least Paragraph 0068 for reference to the system using a contextual model storing information relation to real-time interactions with the computing device by using short-term and long-term memory to organize past interactions according to their temporal proximity to the current interaction context; Paragraph 0083 for reference to the contextual model being accessed to determine previous interactions that may be relevant to the current interaction context and/or to determine previous interactions that may be appropriate or useful for predicting next interactions or next interaction pipelines] 
based at least in part on the monitored one or more user interactions over the monitored period of time, generating a rule for display of the first calendar during a display period, wherein the display period is subsequent to the monitored period of time and the display period has a duration that is based on the monitored period of time [see at least Paragraph 0008 for reference to the method including determining an amount of time associated with user performance of at least one of the predicted interactions and at least partially executing the at least one predicted interaction based on the amount of time; Paragraph 0051 for reference to based on previously executed sequences of interactions, probabilistic data, previously defined templates or rules, etc., the system concluding that the user's probable next actions relate directly to content that was viewed very recently by the user on the computing device; Paragraph 0051 for reference to the system generating one or more of the following predicted interactions: (a) follow a hyperlink to a web address contained in a recently viewed document (e.g. email); (b) conduct a web search on a recently viewed phrase (or image); or (c) visit a Social media site to access information about a person whose name or address was recently viewed (e.g. the addressee or sender of an email); Paragraph 0058 for reference to illustrative interactive rules knowledge store including data that may be used by the interactive accelerator to monitor, learn, predict, speculatively execute, and/or present the predicted next interactions to the user; Paragraph 0090 for reference to the system computing the estimated time to perform and interaction and based on the time required for user performance proceeding with the executing for interaction]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the rule generation of the display period of a calendar of Vronay to include the rule generation for the display period of applications of Senanayake. Doing so would provide the capabilities needed to fully appreciate the bigger picture of the person’s current experience and use that understanding to improve the human-device interface, as stated by Senanayake (Paragraph 0004). 
Claim 6
While the combination of Vronay, Hullot, and Senanayake disclose the limitations above, regarding Claim 6, Vronay discloses the following: 
the one or more user interactions comprise two or more of: a user interaction with an event associated with a calendar; a user interaction with a search engine; a user interaction with a messaging application; a user interaction with a customer relationship management application; a user interaction with a line-of-business application; and a user interaction with a productivity application [see at least Paragraph 0026 for reference to Table 1A representing an exemplary information that may be obtained by system activity monitor and stored in calendar system database including communications (i.e. emails, phone messages, instant messages), files, or web items (i.e. web pages, streaming items, and applications)] 
Claim 8
Regarding Claim 8, Vronay discloses the following: 
A computing system, comprising: at least one processor; and at least one memory storing computer-executable instructions that when executed by the processor cause the computing system to [see at least Paragraph 0073 for reference to the acts of the system using a CPU of electrical signals representing data bits which causes a resulting transformation or reduction of the electrical Signal representation, and the maintenance of data bits at memory locations in a memory system to thereby reconfigure or otherwise alter the computer system operation, as well as other processing of signals] 
monitor a number of user interactions with a first application and a second application over a monitored time period [see at least Abstract for reference to the calendar-based interface system utilizing system-wide monitoring of the user; Paragraph 0023 for reference to the calendar-based interface system including a system activity monitor that monitors user activity on a user-operated computer; Paragraph 0026 for reference to Table 1A which lists information that may be obtained by the system activity monitor and stored in the calendar system database including ‘web items’ including ‘Applications’ use; Paragraph 0067 for reference to user activity on a user-operated computer being monitored automatically; Figure 12 and related text regarding item 1202 ‘Automatically monitor user activity’]   
determine the number of user interactions during the monitored time period is greater than or equal to a threshold [see at least Paragraph 0023 for reference to the calendar-based interface system including a system activity monitor that monitors user activity on a user-operated computer; Paragraph 0067 for reference to user activity on a user-operated computer being monitored automatically; Paragraph 0069 for reference to the indication that a calendar-based user interface being accessed or opened; Figure 12 and related text regarding item 1206 ‘Access/Open calendar-based user interface’; Paragraph 0031 for reference to Table 1C which lists exemplary factors to determine importance in which the constructs: duration of interaction, frequency of interaction, and recency of interaction are processed accordingly; Examiner notes ‘Data Processing’ category as various ‘thresholds’ for assessing user interaction] 
based on the number of user interactions being greater than or equal to the threshold and the monitored user interactions being related to the first calendar [see at least Paragraph 0032 for reference to the chunking system using degrees of similarity or association determined by the similarity or association system for an arbitrarily large sets of objects or files or groups or “chunks” them into a specific number of sub-groups using a pre-defined criteria established by the user; Paragraph 0033 for reference to the calendar user interface system utilizing the information stored within the database as well as information determined by the chunking system and similarity system to display different levels of time-based information; Paragraph 0037 for reference to the overview calendar user interface distinguishing “busy” days from metadata stored in calendar system database for each day relating to a combination of calendar appointments and user’s level of computer activity (e.g., amount of keyboard typing compared to an average day, number of files viewed, number of communications, etc.)]
generating a rule for display of the first calendar during a display period [see at least Paragraph 0028 for reference to the calendar based interface system including a similarity or association system that determines a degree of similarity or association between at least a pair of objects and returns a ranking between the objects; Paragraph 0030 for reference to the similarity system associating weight to one or more similarities; Paragraph 0031 for reference to the similarity system associating relative importance of certain objects based on user interaction; Paragraph 0032 for reference to the chunking system using the degrees of similarity to group items into chunks based on criteria; Paragraph 0033 for reference to the calendar user interface system utilizing information stored within the database as well as information determined by the similarity and chunking system to display different levels of time-based information relating the user computer activities and files] 
the display period has a duration corresponding to the monitored time period [see at least Paragraph 0033 for reference the calendar user interface system utilizing information stored in calendar system database by system activity monitor as well as information determined by similarity and chunking system to display different levels of time-based information relating the user computer activities and files]
based at least in part on the rule, selecting the first calendar for display over the display period [see at least Paragraph 0072 for reference to the context-based calendar user interface being rendered on a computer display screen based on the discerned user context; Figure 12 and related text regarding item 1212 ‘Render Context-Based Calendar User Interface]
While Vronay discloses the limitations above, it does not disclose determining that the user interactions relate to a first calendar within a plurality of calendars or causing a display the first calendar of the plurality of calendars over the display period.
However, Hullot discloses the following:
determine that the user interactions relate to a first calendar within a plurality of calendars [see at least Paragraph 0028 for reference to the user interface indicating to the user that the toggle is activated when a tick or check mark appears next to the name of the calendar; Examiner notes toggle activation as ‘monitoring user interaction with at least one calendar’; Figures 1-3 and related text regarding the user interface which displays the ‘My Calendars’ tab and allows the user to select a first or second calendar in the form of ‘Home’ or ‘Work’ calendars]
cause a display the first calendar of the plurality of calendars over the display period [see at least Paragraph 0032 for reference to the user selecting a calendar of the most importance in the hierarchy of all calendars and only one calendar is selected at a time]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the calendar display method of Vronay to include the configuration of multiple calendars of Hullot. Doing so would provide a user interface that displays two or more calendars which allows a number of calendars per user, as stated by Hullot (Paragraph 0008).

While the combination of Vronay and Hullot disclose the limitations above, they do not disclose based at least in part on the monitored one or more user interactions over the monitored period of time, generating a rule for display of the first calendar during a display period, wherein the display period is subsequent to the monitored period of time and the display period has a duration corresponding to the monitored period of time.
However, Senanayake discloses the following:
monitoring one or more user interactions with a first application and a second application over a monitored period of time [see at least Paragraph 0025 for reference to the illustrative interaction accelerator monitoring a current interaction context of the computing device; Paragraph 0031 for reference to the interactions being analyzed by an interaction monitoring module; Paragraph 0034 for reference to interactions being classified based on a particular software application, type of software application, or combination of software applications or modules that are involved in the interaction (e.g., an integrated email/calendar/contacts application vs. a web browser vs. a real-time text messaging application)] 
determining that the one or more user interactions relate [see at least Paragraph 0068 for reference to the system using a contextual model storing information relation to real-time interactions with the computing device by using short-term and long-term memory to organize past interactions according to their temporal proximity to the current interaction context; Paragraph 0083 for reference to the contextual model being accessed to determine previous interactions that may be relevant to the current interaction context and/or to determine previous interactions that may be appropriate or useful for predicting next interactions or next interaction pipelines]
based at least in part on the monitored one or more user interactions over the monitored period of time, generating a rule for display of the first calendar during a display period, wherein the display period is subsequent to the monitored period of time and the display period has a duration corresponding to the monitored period of time [see at least Paragraph 0008 for reference to the method including determining an amount of time associated with user performance of at least one of the predicted interactions and at least partially executing the at least one predicted interaction based on the amount of time; Paragraph 0051 for reference to based on previously executed sequences of interactions, probabilistic data, previously defined templates or rules, etc., the system concluding that the user's probable next actions relate directly to content that was viewed very recently by the user on the computing device; Paragraph 0051 for reference to the system generating one or more of the following predicted interactions: (a) follow a hyperlink to a web address contained in a recently viewed document (e.g. email); (b) conduct a web search on a recently viewed phrase (or image); or (c) visit a Social media site to access information about a person whose name or address was recently viewed (e.g. the addressee or sender of an email); Paragraph 0058 for reference to illustrative interactive rules knowledge store including data that may be used by the interactive accelerator to monitor, learn, predict, speculatively execute, and/or present the predicted next interactions to the user; Paragraph 0090 for reference to the system computing the estimated time to perform and interaction and based on the time required for user performance proceeding with the executing for interaction]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the rule generation of the display period of a calendar of Vronay to include the rule generation for the display period of applications of Senanayake. Doing so would provide the capabilities needed to fully appreciate the bigger picture of the person’s current experience and use that understanding to improve the human-device interface, as stated by Senanayake (Paragraph 0004). 
Claim 11
While the combination of Vronay, Hullot, and Senanayake disclose the limitations above, regarding Claim 11, Vronay discloses the following:  
the threshold is selected by a user [see at least Paragraph 0032 for reference to the chunking system using degrees of similarity or association determined by the similarity or association system for an arbitrarily large sets of objects or files or groups or “chunks” them into a specific number of sub-groups using a pre-defined criteria established by the user; Paragraph 0033 for reference to the calendar user interface system utilizing the information stored within the database as well as information determined by the chunking system and similarity system to display different levels of time-based information; Paragraph 0037 for reference to the overview calendar user interface distinguishing “busy” days from metadata stored in calendar system database for each day relating to a combination of calendar appointments and user’s level of computer activity (e.g., amount of keyboard typing compared to an average day, number of files viewed, number of communications, etc.)]  
Claim 14
While the combination of Vronay, Hullot, and Senanayake disclose the limitations above, regarding Claim 14, Vronay discloses the following:  
the monitored time period is a continuous time period [see at least Paragraph 0067 for reference to user activity on a user-operated computer being monitored automatically]  
Claim 15
While the combination of Vronay, Hullot, and Senanayake disclose the limitations above, regarding Claim 15, Vronay discloses the following:
the user interactions comprise two or more of: a user interaction with a search engine; a user interaction with a messaging application; a user interaction with a customer relationship management application; a user interaction with a line-of-business application; and a user interaction with a productivity application [see at least Paragraph 0026 for reference to Table 1A representing an exemplary information that may be obtained by system activity monitor and stored in calendar system database including communications (i.e. emails, phone messages, instant messages), files, or web items (i.e. web pages, streaming items, and applications)]  
Claim 17
Regarding Claim 17, Vronay discloses the following: 
A computer storage medium comprising computer- executable instructions that when executed by a processor perform a method of selectively displaying one or more calendars, the method comprising [see at least Paragraph 0073 for reference to the acts of the system using a CPU of electrical signals representing data bits which causes a resulting transformation or reduction of the electrical signal representation, and the maintenance of data bits at memory locations in a memory system to thereby reconfigure or otherwise alter the computer system operation, as well as other processing of signals]
monitoring user interactions over a monitored time period [see at least Abstract for reference to the calendar-based interface system utilizing system-wide monitoring of the user; Paragraph 0023 for reference to the calendar-based interface system including a system activity monitor that monitors user activity on a user-operated computer; Paragraph 0026 for reference to Table 1A which lists information that may be obtained by the system activity monitor and stored in the calendar system database including ‘web items’ including ‘Applications’ use; Paragraph 0067 for reference to user activity on a user-operated computer being monitored automatically; Figure 12 and related text regarding item 1202 ‘Automatically monitor user activity’]
determining that a first portion of the user interactions relate to first calendar [see at least Paragraph 0069 for reference to the indication that a calendar-based user interface being accessed or opened; Figure 12 and related text regarding item 1206 ‘Access/Open calendar-based user interface’]
While Vronay discloses the limitations above, it does not disclose determining that the user interactions relate to a first calendar within a plurality of calendars; a second portion of the user interactions are related to the second calendar; based on a time period over which the first portion of the user interactions occurred, determining a first display period for the first calendar; based on a time period over which the second portion of the user interactions occurs, determining a second display period for the second calendar; concurrently displaying the first calendar and the second calendar; based on determining the portion of user interactions displaying for the first or second display periods events of the first or second calendar in the first format; and based on determining that the second portion of the user interactions are related to the second calendar, displaying, for the second display period, events of the second calendar in the first format and events of the first calendar in the second format. 
However, Hullot discloses the following:
determine that the user interactions relate to a first calendar within a plurality of calendars [see at least Paragraph 0028 for reference to the user interface indicating to the user that the toggle is activated when a tick or check mark appears next to the name of the calendar; Examiner notes toggle activation as ‘monitoring user interaction with at least one calendar’; Figures 1-3 and related text regarding the user interface which displays the ‘My Calendars’ tab and allows the user to select a first or second calendar in the form of ‘Home’ or ‘Work’ calendars]
determining that a second portion of the user interactions are related to a second calendar of the plurality of calendars [see at least Paragraph 0039 for reference to during work hours, a user easily being able to find meetings concerning a given project by selecting the work calendar]
based on a time period over which the first portion of the user interactions occurred, determining a first display period for the first calendar [see at least Paragraph 0039 for reference to the home calendar using the ‘Home’ calendar to find social detail such as soccer matches; Figure 3 for reference to the display of the ‘Home’ calendar as the primary calendar and the ‘Work’ calendar muted; Examiner notes the ‘Home calendar’ as the ‘first calendar’] 
based on a time period over which the second portion of the user interactions occurred, determining a second display period for the second calendar [see at least Paragraph 0039 for reference to during work hours, a user easily being able to find meetings concerning a given project by selecting the work calendar; Examiner notes the ‘work calendar’ as the ‘second calendar’]
concurrently displaying the first calendar and the second calendar [see at least Figure 3 for reference to the display of both the ‘Home’ and ‘Work’ calendars within the same display] 
based on determining that the first portion of the user interactions are related to the first calendar, displaying, for the first display period, events of the first calendar in a first format and events of the second calendar in a second format [see at least Paragraph 0039 for reference to the home calendar using the ‘Home’ calendar to find social detail such as soccer matches; Figure 3 for reference to the display of the ‘Home’ calendar as the primary calendar and the ‘Work’ calendar muted]
based on determining that the second portion of the user interactions are related to the second calendar, displaying, for the second display period, events of the second calendar in the first format and events of the first calendar in the second format [see at least Paragraph 0039 for reference to work hours, a user easily being able to find meetings concerning a given project by selecting the work calendar; Figure 3 for reference to the display of the ‘Work’ calendar as the primary calendar and the ‘Home’ calendar muted]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the calendar display of Vronay to include the concurrent calendar display of Hullot. Doing so would provide a user interface that displays two or more calendars which allows a number of calendars per user, as stated by Hullot (Paragraph 0008).

While the combination of Vronay and Hullot disclose the limitations above, they do not disclose based at least in part on a time period over which the first portion of the user interactions occurred, determining a first display period for the first calendar, wherein the display period is subsequent to the monitored period of time or based at least in part on a time period over which the second portion of the user interactions occurred, determining a second display period for the second calendar, wherein the display period is subsequent to the monitored period of time. 
However, Senanayake discloses the following:
monitoring one or more user interactions with a first application and a second application over a monitored period of time [see at least Paragraph 0025 for reference to the illustrative interaction accelerator monitoring a current interaction context of the computing device; Paragraph 0031 for reference to the interactions being analyzed by an interaction monitoring module; Paragraph 0034 for reference to interactions being classified based on a particular software application, type of software application, or combination of software applications or modules that are involved in the interaction (e.g., an integrated email/calendar/contacts application vs. a web browser vs. a real-time text messaging application)] 
determining that the one or more user interactions relate [see at least Paragraph 0068 for reference to the system using a contextual model storing information relation to real-time interactions with the computing device by using short-term and long-term memory to organize past interactions according to their temporal proximity to the current interaction context; Paragraph 0083 for reference to the contextual model being accessed to determine previous interactions that may be relevant to the current interaction context and/or to determine previous interactions that may be appropriate or useful for predicting next interactions or next interaction pipelines]
based at least in part on a time period over which the first portion of the user interactions occurred, determining a first display period, wherein the first display period is subsequent to the monitored period of time [see at least Paragraph 0051 for reference to based on previously executed sequences of interactions, probabilistic data, previously defined templates or rules, etc., the system concluding that the user's probable next actions relate directly to content that was viewed very recently by the user on the computing device; Paragraph 0051 for reference to the system generating one or more of the following predicted interactions: (a) follow a hyperlink to a web address contained in a recently viewed document (e.g. email); (b) conduct a web search on a recently viewed phrase (or image); or (c) visit a Social media site to access information about a person whose name or address was recently viewed (e.g. the addressee or sender of an email); Paragraph 0058 for reference to illustrative interactive rules knowledge store including data that may be used by the interactive accelerator to monitor, learn, predict, speculatively execute, and/or present the predicted next interactions to the user]
based at least in part on a time period over which the first portion of the user interactions occurred, determining a second display period, wherein the display period is subsequent to the monitored period of time [see at least Paragraph 0047 for reference to the interaction accelerator’s ability to monitor interactions involving different software applications at the same time; Paragraph 0051 for reference to based on previously executed sequences of interactions, probabilistic data, previously defined templates or rules, etc., the system concluding that the user's probable next actions relate directly to content that was viewed very recently by the user on the computing device; Paragraph 0051 for reference to the system generating one or more of the following predicted interactions: (a) follow a hyperlink to a web address contained in a recently viewed document (e.g. email); (b) conduct a web search on a recently viewed phrase (or image); or (c) visit a Social media site to access information about a person whose name or address was recently viewed (e.g. the addressee or sender of an email); Paragraph 0058 for reference to illustrative interactive rules knowledge store including data that may be used by the interactive accelerator to monitor, learn, predict, speculatively execute, and/or present the predicted next interactions to the user; Paragraph 0091 for reference to the system being implemented using program optimization techniques so that the predicted next interaction pipeline can be presented to the user in a timely manner (e.g., while they are still relevant to the current interaction context); Paragraph 0107 for reference to the interaction applying information accumulated during speculative execution of the interactions to predict a subsequent interaction that involves generating a map or driving directions and traffic information for the user’s travel to the identified restaurant at the specified time]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the rule generation of the display period of a calendar of Vronay to include the rule generation for the first and second display period of applications of Senanayake. Doing so would provide the capabilities needed to fully appreciate the bigger picture of the person’s current experience and use that understanding to improve the human-device interface, as stated by Senanayake (Paragraph 0004).

Claim 18
While the combination of Vronay, Hullot, and Senanayake disclose the limitations above, regarding Claim 18, Vronay discloses the following:
the one or more user interactions comprise two or more of: a user interaction with a search engine; a user interaction with a messaging application; a user interaction with a customer relationship management application; a user interaction with a line-of-business application; and a user interaction with a productivity application [see at least Paragraph 0026 for reference to Table 1A representing an exemplary information that may be obtained by system activity monitor and stored in calendar system database including communications (i.e. emails, phone messages, instant messages), files, or web items (i.e. web pages, streaming items, and applications)]  
Claim 21
While the combination of Vronay, Hullot, and Senanayake disclose the limitations above, regarding Claim 21, Vronay discloses the following:
the first portion of the user interactions are user interactions with a messaging application [see at least Paragraph 0026 for reference to Table 1A representing an exemplary information that may be obtained by system activity monitor and stored in calendar system database including communications (i.e. emails, phone messages, instant messages)] 
Claim 22
While the combination of Vronay, Hullot, and Senanayake disclose the limitations above, regarding Claim 22, Vronay discloses the following:
the second portion of the user interactions are user interactions with a search engine [see at least Paragraph 0026 for reference to Table 1A representing an exemplary information that may be obtained by system activity monitor and stored in calendar system database including web items (i.e. web pages, streaming items, and applications)]  
Claim 23
While the combination of Vronay, Hullot, and Senanayake disclose the limitations above, regarding Claim 23, Vronay discloses the following: 
determining that the second portion of the user interactions are related to the second calendar is based on at least one of a topic of a web search and content of webpages returned in the web search [see at least Paragraph 0026 for reference to Table 1A representing an exemplary information that may be obtained by system activity monitor and stored in calendar system database including web items (i.e. web pages, streaming items, and applications)]  
Claim 25
While the combination of Vronay, Hullot, and Senanayake disclose the limitations above, regarding Claim 25, Vronay discloses the following: 
the one or more user interactions include a web search, and wherein determining that the one or more user interactions relate to the first calendar within the plurality of calendars is based on at least one of a topic of the web search and content of webpages returned in the web search [see at least Paragraph 0026 for reference to Table 1A representing an exemplary information that may be obtained by system activity monitor and stored in calendar system database including web items (i.e. web pages, streaming items, and applications)] 
Claim 26
While the combination of Vronay, Hullot, and Senanayake disclose the limitations above, regarding Claim 26, Vronay discloses the following:
the one or more user interactions include at least one of sending or receiving a message, and wherein determining that the one or more user interactions relate to the first calendar within the plurality of calendars is based on at least one of the recipient of the message and the content of the message [see at least Paragraph 0026 for reference to Table 1A representing an exemplary information that may be obtained by system activity monitor and stored in calendar system database including communications (i.e. emails, phone messages, instant messages)]  
Claim 27
While the combination of Vronay, Hullot, and Senanayake disclose the limitations above, regarding Claim 27, Vronay discloses the following:  
the second application is a messaging application [see at least Paragraph 0026 for reference to Table 1A representing an exemplary information that may be obtained by system activity monitor and stored in calendar system database including communications (i.e. emails, phone messages, instant messages)]   
While Vronay discloses the limitations above, it does not disclose the first application being a calendaring application.
However, Hullot discloses the following:
the first application is a calendaring application [see at least Paragraph 0041 for reference to the computer program executing the calendar display being complementary to Mail and Address Book computer applications; Paragraph 0042 for reference to the computer program being compliant with standards for calendaring applications such as iCal] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the application monitoring of Vronay to include the calendar application of Hullot. Doing so would provide a user interface that displays two or more calendars which allows a number of calendars per user, as stated by Hullot (Paragraph 0008).  
Claim 29
While the combination of Vronay, Hullot, and Senanayake disclose the limitations above, regarding Claim 27, Vronay discloses the following:
monitoring an additional user interface with a search application including a search for an event [see at least Paragraph 0064 for reference to an alternative search interface and corresponding overall results and detailed results; Figure 11 and related text regarding item 1104 ‘Search Results’ which displays the corresponding search results by a user of the item 1106 ‘Project Orcas’] 
determining the additional user interaction relates to the first calendar [see at least Paragraph 0065 for reference to the overall search results that indicate in a summary form the days on which activities relating to the search term occur, together with indications indicating the extent or amount of activities on those days; Paragraph 0065 for reference to the thicker lines displayed on the calendar indicating days with more activities] 
generating an additional rule for display of the first calendar during an additional display period, wherein the additional display period is based on a time of the event [see at least [see at least Paragraph 0028 for reference to the calendar based interface system including a similarity or association system that determines a degree of similarity or association between at least a pair of objects and returns a ranking between the objects; Paragraph 0030 for reference to the similarity system associating weight to one or more similarities; Paragraph 0031 for reference to the similarity system associating relative importance of certain objects based on user interaction; Paragraph 0032 for reference to the chunking system using the degrees of similarity to group items into chunks based on criteria; Paragraph 0033 for reference to the calendar user interface system utilizing information stored within the database as well as information determined by the similarity and chunking system to display different levels of time-based information relating the user computer activities and files; Paragraph 0065 for reference to each listing in detailed results may be activated to open or access the indicated object; Figure 11 and related text displaying item 1100 ‘search interface’ regarding search results] 
While Vronay discloses the limitations above, it does not disclose generating an additional rule for display during an additional display period, wherein the additional display period is based on a time of the event. 
However, Senanayke discloses the following:
generating an additional rule for display during an additional display period, wherein the additional display period is based on a time of the event [see at least Paragraph 0051 for reference to based on previously executed sequences of interactions, probabilistic data, previously defined templates or rules, etc., the system concluding that the user's probable next actions relate directly to content that was viewed very recently by the user on the computing device; Paragraph 0051 for reference to the system generating one or more of the following predicted interactions: (a) follow a hyperlink to a web address contained in a recently viewed document (e.g. email); (b) conduct a web search on a recently viewed phrase (or image); or (c) visit a Social media site to access information about a person whose name or address was recently viewed (e.g. the addressee or sender of an email); Paragraph 0058 for reference to illustrative interactive rules knowledge store including data that may be used by the interactive accelerator to monitor, learn, predict, speculatively execute, and/or present the predicted next interactions to the user] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the rule generation of the display period of a calendar of Vronay to include the rule generation for the display period of applications of Senanayake. Doing so would provide the capabilities needed to fully appreciate the bigger picture of the person’s current experience and use that understanding to improve the human-device interface, as stated by Senanayake (Paragraph 0004).

Claims 3, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vronay (U.S 2003/0156138 A1) in view of Hullot (U.S 2004/0109025 A1) in view of Senanayake (US 2013/0311411 A1), as applied in claims 1, 8, and 17, in view of Bank (U.S 2013/0007662 A1).
Claim 3
While the combination of Vronay, Hullot, and Senanayake discloses the limitations above, they do not disclose the monitored period of time including one or more increments of time.
However, Bank discloses the following: 
the monitored period of time includes one or more increments of time, and wherein the one or more increments of time comprise at least one of: late-night hours on a weekday; evening hours on a weekday; daytime hours on a weekday; morning hours on a weekday; early morning hours on a weekday; late-night hours on a weekend day; evening hours on a weekend day; daytime hours on a weekend day; morning hours on a weekend day; and early morning hours on a weekend day [see at least Paragraphs 0045-0047 for reference to the prioritization method of present invention focusing on a particular timeframe or the timeframe available to the user and providing examples of windows such as morning traffic; Examiner notes provided time windows as examples of ‘morning hours on a weekday’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the calendar display method of Vronay to include the increments of time of Bank. Doing so would assist the user in making a reasonable decision on which application to use, based on the time available, as stated by Bank (Paragraph 0040).

Claim 12
While the combination of Vronay, Hullot, and Senanayake discloses the limitations above, they do not disclose the monitored period of time including one or more increments of time.
However, Bank discloses the following: 
the monitored period of time includes one or more increments of time, and wherein the one or more increments of time comprise at least one of: late-night hours on a weekday; evening hours on a weekday; daytime hours on a weekday; morning hours on a weekday; early morning hours on a weekday; late-night hours on a weekend day; evening hours on a weekend day; daytime hours on a weekend day; morning hours on a weekend day; and early morning hours on a weekend day [see at least Paragraphs 0045-0047 for reference to the prioritization method of present invention focusing on a particular timeframe or the timeframe available to the user and providing examples of windows such as morning traffic; Examiner notes provided time windows as examples of ‘morning hours on a weekday’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the calendar display method of Vronay to include the increments of time of Bank. Doing so would assist the user in making a reasonable decision on which application to use, based on the time available, as stated by Bank (Paragraph 0040).  

Claim 19
While the combination of Vronay, Hullot, and Senanayake discloses the limitations above, they do not disclose the monitored period of time including one or more increments of time.
However, Bank discloses the following: 
the monitored period of time includes one or more increments of time, and wherein the one or more increments of time comprise at least one of: late-night hours on a weekday; evening hours on a weekday; daytime hours on a weekday; morning hours on a weekday; early morning hours on a weekday; late-night hours on a weekend day; evening hours on a weekend day; daytime hours on a weekend day; morning hours on a weekend day; and early morning hours on a weekend day [see at least Paragraphs 0045-0047 for reference to the prioritization method of present invention focusing on a particular timeframe or the timeframe available to the user and providing examples of windows such as morning traffic; Examiner notes provided time windows as examples of ‘morning hours on a weekday’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the calendar display method of Vronay to include the increments of time of Bank. Doing so would assist the user in making a reasonable decision on which application to use, based on the time available, as stated by Bank (Paragraph 0040). 

Claims 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vronay (U.S 2003/0156138 A1) in view of Hullot (U.S 2004/0109025 A1) in view of Senanayake (US 2013/0311411 A1), as applied in claims 1 and 8, in view of Honda (U.S 2016/0216847 A1).
Claim 28
While the combination of Vronay, Hullot, and Senanayake disclose the limitations above, they do not disclose upon the cessation of the display period, the display of the first calendar and causing the display of the second calendar. 
However, Honda discloses the following:
upon the cessation of the display period, ceasing the display of the first calendar and causing the display of the second calendar [see at least Abstract for reference to the computer being configured to switch the display of the first calendar screen to the second calendar screen; Paragraph 0018 for reference to Figure 1 and the display screen item 403 of FIG. 4 and related text regarding the computers that are under the screen control apparatus that can switch and display a vertical calendar screen and a lattice calendar screen] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the display period of Vronay to include the ceasing of display of a first calendar and causing the display of a second calendar of Honda. Doing so would avoid the drop in user convenience that is present with conventional techniques that increase the number of user operations that have to be performed until the information of a specified date desired by the user is displayed, as stated by Honda (Paragraph 0006).

Claim 30
While the combination of Vronay, Hullot, and Senanayake disclose the limitations above, they do not disclose upon the cessation of the display period, the display of the first calendar and causing the display of the second calendar. 
However, Honda discloses the following:
upon the cessation of the display period, ceasing the display of the first calendar and causing the display of the second calendar [see at least Abstract for reference to the computer being configured to switch the display of the first calendar screen to the second calendar screen; Paragraph 0018 for reference to Figure 1 and the display screen item 403 of FIG. 4 and related text regarding the computers that are under the screen control apparatus that can switch and display a vertical calendar screen and a lattice calendar screen] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the display period of Vronay to include the ceasing of display of a first calendar and causing the display of a second calendar of Honda. Doing so would avoid the drop in user convenience that is present with conventional techniques that increase the number of user operations that have to be performed until the information of a specified date desired by the user is displayed, as stated by Honda (Paragraph 0006).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTOR(S)
TITLE
US 20170090679 A1
Apokatanidis et al.
ADAPTIVE USER INTERFACE


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683